DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 9/3/2019 and the Remarks and Amendments filed on 8/12/2022.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 14-20 are rejected under 35 U.S.C. § 103 as being obvious over Nurvitadhi et al. (US 20190042529 A1, hereinafter “Nurvitadhi”) in view of Ooi et al. (US 20190050715 A1, hereinafter “Ooi”).

Regarding claim 1, Nurvitadhi discloses a method for inference of a trained deep neural network (DNN) using a field programmable gate array (FPGA), the trained DNN comprising a set of parameters, wherein the FPGA has a first precision configuration defining first number representations of the set of parameters, the method comprising ([Abstract; par. 21, par. 0023, lines 12-15; par. 0049, par. 66, par. 0069, lines 1-12]; Where the first configuration represents the architecture of the DLP or deep learning processor, the trained DNN, including a set of parameters which can be tracked by PO components 184): 
determining different precision configurations of the trained DNN, wherein a precision configuration of the different precision configurations defines second number representations of a subset of the set of parameters ([par. 0021, 0024; 0066; 0069, lines 1-12; 0070]; Where the FPGA is programmed by a bitstream file, representing a precision configuration, defining the architecture or hardware implementation of a DLP, deep learning processor, the trained DNN including a set of parameters. The FPGA can receive multiple bitstream files, with each file defining a different precision configuration including a subset of a set of parameters.);
 providing, for each of the different precision configurations, a bitstream file for enabling programming of the FPGA, in accordance with the precision configuration ([par. 0024; 0049; 0050-0053; 0063]; Where the DCO 160 can load different configurations, such as compression, and cause the FPGA to implement those configurations through MES 152 that are already stored on the FGPA.); 
storing the bitstream files ([par. 0024]; “For example, the programmable logic device 12 may receive on or more configuration programs (bitstreams) 18 that describe the hardware implementations that should be stored in the programmable logic device.”); 
and programming the FPGA using one of the stored bitstream files for inference of the DNN ([0024; 0066; 0067] Where the bitstream file programs the FPGA to execute a target DL application, DNN.).
Nurvitadhi fails to explicitly disclose but Ooi discloses wherein the trained DNN is mapped to the FPGA via a configuration map . . . and the configuration map ([0048]; “In FIG. 2, the computation modules 202, 204, 206 include the network configurator 218 to map and/or otherwise translate parameters in a first format from the FPGA 208 to parameters in a second format based on a configuration, a type, etc., of the neural networks 212, 214, 216. For example, the FPGA 208 may transmit neural network parameters based on Caffe to the network configurator 218 of the first computation module 202 that is running TensorFlow. In such examples, the network configurator 218 may translate the Caffe neural network parameters to TensorFlow neural network parameters”, which discloses, under a broadest reasonable interpretation of the claim language, wherein the trained neural network or DNN is mapped to the FPGA using a network configurator 218 via a configuration map.  The network configurator 218 of Ooi inherently uses a configuration map because it performs a mapping operation to map parameters to the FPGA; and Figure 2, Element 218; the network configurator does the mapping using an inherent configuration map; and [0025]; “The computation modules 202, 204, 206 include the collection engine 209 to collect and/or otherwise obtain data that can be used to train the neural networks 212, 214, 216.”, which suggests that the DNN that is mapped to the fpga is trained; and [0030]; “For example, the neural networks 212, 214, 216 can be trained using information from one or more sources to map inputs to the outputs 226, 228, 230”; and [0049]; “the neural networks 212, 214, 216 include means to configure, modify, and/or otherwise update the neural networks 212, 214, 216 based on parameters received, processed, and mapped by the network configurator 218”).
Nurvitadhi and Ooi are analogous art because both are concerned with implementing DNNs on FPGAs.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in deep neural networks and FPGA design to combine the configuration mapping of Ooi with the method and bitstream files on Nurvitadhi to yield the predictable result of wherein the trained DNN is mapped to the FPGA via a configuration map and programming the FPGA using one of the stored bitstream files for inference of the DNN and the configuration map. The motivation for doing so would be to map and/or otherwise translate parameters in a first format from an FPGA to parameters in a second format based on a configuration, a type, etc., of the neural networks (Ooi; [0048])).

Regarding claim 2, the rejection of claim 1 is incorporated and Nurvitadhi further discloses wherein the programming of the FPGA is performed using a partial reconfiguration of the FPGA ([par. 0021, lines 6-8]).
Regarding claim 3, the rejection of claim 1 is incorporated and Nurvitadhi further discloses wherein the programming of the FPGA is performed using a global reconfiguration of the FPGA ([par. 0070, lines 1-8] Where a complete reconfiguration of FPGA 50 fabric is a global reconfiguration.).

Regarding claim 4, the rejection of claim 1 is incorporated and Nurvitadhi et al. teaches wherein the inference of the trained DNN comprises (Nurvitadhi et al. [Abstract; par. 0023, lines 12-15; 0069, lines 1-12] Where the first configuration represents the architecture of the DLP or deep learning processor, the trained DNN, including a set of parameters which can be tracked by PO components 184): 
providing an output by the trained DNN in response to receiving an input at the trained DNN, (Nurvitadhi et al. [par. 0024; 0066; 0067; 0070, lines 8-22] Where the compiler maps a given DL program, trained DNN, according to a given DL application or bitstream file. The bitstream file includes instructions and control commands to automatically program the FPGA according to the inputs defined in the bitstream file. The DNN providing an output to receiving an input is inherent to executing a DNN, in which the inputs are defined by the bitstream file.). 
Nurvitadhi et al. does not explicitly teach and wherein the programming of the FPGA is automatically performed after processing a predefined number of inputs of a set of inputs. 
However, Nurvitadhi et al. teaches automatically configuring during execution based on  predetermined configuration/constraints/inputs provided in the configuration or bitstream of the FPGA (Nurvitadhi et al. [par. 0024; 0059-0061; 0067; 0070, lines 8-22]  The FPGA can self-optimize and further program the FPGA to adjust to minimal precision to improve efficiency after executing a DNN, abiding to the user-provided inputs on the target DL application.)
	It would have been obvious to a person of ordinary skill in the art having the teaching of Nurvitadhi et al. to automatically program the FPGA after processing a predefined number of input of a set of inputs. The programming of the FPGA when inferring a deep learning application is done by a bitstream file. The bitstream file contains all the information about the architecture of the neural network including all of the inputs. Therefore, the inputs for the deep learning program in the bitstream file are a set of predefined inputs. After processing the inputs in the bitstream file, the FPGA is automatically programmed to dynamically adjust based on performance factors, such as minimizing precision. This enables the FPGA to adjust its efficiency depending on the dataset its processing.

Regarding claim 5, the rejection of claims 1 and 4 are incorporated and Nurvitadhi further discloses repeating the programming of the FPGA until all inputs of the set of inputs are processed ([par. 0024; 0061; 0066; 0067; 0070, lines 8-22] Where the all inputs of the set of inputs are processed during the compiling stage and the FPGA is programmed, during deployment, when it receives the bitstream file containing instructions to implement the architecture of the DL program including all of the set of parameters.).

Regarding claim 6, the rejection of claim 1 is incorporated and Nurvitadhi further discloses wherein the programming of the FPGA is performed during the inference in response to receiving a request to change the first precision configuration of the DNN into a precision configuration of the one of the stored bitstream file ([par. 0024; 0049, lines 1-5; 0050-0053; 0069, lines 3-5; 0070; Figure 7] Where FPGA receives and stores multiple bitstreams or configuration programs. The DCO 160 can load different configurations, such as compression, and cause the FPGA to implement those configurations through MES 152 that are already stored on the FGPA. The FPGA can switch from the default configuration to another by DCO 160. DCO 160 drives configuration of a deep learning program, bitstream file, and is requested to reconfigure the FPGA according to the deep learning program provided to it, such as a compression or encryption DNN.).

Regarding claim 7, the rejection of claim 1 is incorporated and Nurvitadhi further discloses wherein the programming of the FPGA is automatically performed for the inference and each other inference of the DNN ([par. 0024; 0066; 0067, lines  0070, lines 8-22] Where the compiler maps a given DL application, trained DNN, according to a given DL program or bitstream. The bitstream file includes instructions and control commands to automatically program the FPGA according to the architecture represented by the bitstream file. The FPGA can also self-optimize and further program the FPGA after executing a DNN. The DNN providing an output to receiving an input is inherent to executing a DNN, in which the inputs are defined by the bitstream file.)

Regarding claim 8, the rejection of claim 1 is incorporated and Nurvitadhi further discloses wherein the programming of the FPGA is performed before the inference of the DNN ([par. 0024; 0066; 0070, lines 8-22] Where the programming of the FPGA during the compiling stage and the FPGA is programmed, during deployment, when it receives instructions to implement a DL program, DNN.).

Regarding claim 9, the rejection of claim 1 is incorporated and Nurvitadhi further discloses wherein the programming of the FPGA is automatically performed before the inference of the DNN ([par. 0024; 0063; Fig. 9] Where the programming of the FPGA happens during the compilation stage where the compiler compiles a bitstream file or DLP architecture template (in Fig. 9), representing the architecture of a DNN. After the bitstream file is generated, the FPGA executes the bitstream file and implements the DNN on the FPGA.).

Regarding claim 14, Nurvitadhi discloses a field programmable gate array (FPGA) configured for inference of a trained deep neural network (DNN), the trained DNN comprising a set of parameters ([Abstract; par. 0023, lines 12-15; par. 0069, lines 1-12] Where the first configuration represents the architecture of the DLP or deep learning processor, the trained DNN, including a set of parameters which can be tracked by PO components 184), 
wherein the FPGA has a first precision configuration defining first number representations of the set of parameters, the FPGA being configured for ([par. 0069, lines 3-11]): 
accessing different stored bitstream files of different precision configurations ([par. 0024; 0064; par. 0070 Figure 9] Where template 202 is a bitstream file representing DLP architecture used to configure the FPGA. The framework also includes libraries 204 which contains architecture components 205 that can be inserted into a bitstream file, like template 202, to configure the FPGA.) 
and switching from the first precision configuration to a second precision configuration using one of the stored bitstream files ([par. 0024; 0050-0053; 0069, lines 3-5; 0070; Figure 7] Where FPGA receives and stores multiple bitstreams or configuration programs. The DCO 160 can load different configurations, such as compression, and cause the FPGA to implement those configurations through MES 152 that are already stored on the FGPA. The FPGA can switch from the default configuration to another by DCO 160.).
Nurvitadhi fails to explicitly disclose but Ooi discloses wherein the trained DNN is mapped to the FPGA via a configuration map . . . and the configuration map ([0048]; “In FIG. 2, the computation modules 202, 204, 206 include the network configurator 218 to map and/or otherwise translate parameters in a first format from the FPGA 208 to parameters in a second format based on a configuration, a type, etc., of the neural networks 212, 214, 216. For example, the FPGA 208 may transmit neural network parameters based on Caffe to the network configurator 218 of the first computation module 202 that is running TensorFlow. In such examples, the network configurator 218 may translate the Caffe neural network parameters to TensorFlow neural network parameters”, which discloses, under a broadest reasonable interpretation of the claim language, wherein the trained neural network or DNN is mapped to the FPGA using a network configurator 218 via a configuration map.  The network configurator 218 of Ooi inherently uses a configuration map because it performs a mapping operation to map parameters to the FPGA; and Figure 2, Element 218; the network configurator does the mapping using an inherent configuration map; and [0025]; “The computation modules 202, 204, 206 include the collection engine 209 to collect and/or otherwise obtain data that can be used to train the neural networks 212, 214, 216.”, which suggests that the DNN that is mapped to the fpga is trained; and [0030]; “For example, the neural networks 212, 214, 216 can be trained using information from one or more sources to map inputs to the outputs 226, 228, 230”; and [0049]; “the neural networks 212, 214, 216 include means to configure, modify, and/or otherwise update the neural networks 212, 214, 216 based on parameters received, processed, and mapped by the network configurator 218”).
The motivation to combine Nurvitadhi and Ooi is the same as discussed above with respect to claim 1.

Regarding claim 15, the rejection of claim 14 is incorporated and Nurvitadhi et al. discloses wherein the second precision configuration defines a second number representations of the set of parameters ([par. 0024; 0066; 0069, lines 1-12; 0070] Where the FPGA is programmed by a bitstream file, representing a precision configuration, defining the architecture or hardware implementation of a DLP, deep learning processor, the trained DNN including a set of parameters. The FPGA can receive multiple bitstream files, with each file defining a different precision configuration including a subset of a set of parameters.).

Regarding claim 16, the rejection of claims 14 and 15 are incorporated and Nurvitadhi et al. discloses wherein the FPGA is further configured for: selecting the one of the stored bitstream files based on the second number of representations of the set of parameters ([par. 0024; 0050-0053; 0069, lines 3-6; Figure 8] Where DCO 160 selects a configuration, bitstream file, from multiple configurations stored on the FPGA. Each configuration is a representation of a set of parameters according to their respective bitstream files. When the FPGA is reconfigured to change from one configuration, a first configuration, to another configuration, it is selecting a second number of representations of the set of parameters based on the selected stored configuration or bitstream file.)

Regarding claim 17, the rejection of claim 14 is incorporated and Nurvitadhi et al. discloses wherein each of the stored bitstream files programs the FPGA with a respective, different precision configuration ([par. 0024; 0050-0053; 0069, lines 3-6; Figure 8] Where DCO 160 selects a configuration, bitstream file, from multiple configurations stored on the FPGA. Each configuration is a representation of a set of parameters according to their respective bitstream files. For example, Dot engine product 169 and compression configuration 173 are two different configurations, stored bitstream files, that programs the FPGA according to their respective deep learning architectures. Each architecture producing a different precision configuration.).

Regarding claim 18, the rejection of claims 14 and 17 are incorporated and Nurvitadhi et al. discloses wherein the FPGA is programmed by performing a partial reconfiguration of the FPGA ([par. 0021, lines 6-8; 0070, lines 1-8]).

Regarding claim 19, the rejection of claims 14 and 17 are incorporated and Nurvitadhi et al. discloses wherein the FPGA is programmed by performing a global reconfiguration of the FPGA ([par. 0070, lines 1-8] Where a complete reconfiguration of FPGA 50 fabric is a global reconfiguration.).

Regarding claim 20, the rejection of claims 14 and 17 are incorporated and Nurvitadhi et al. discloses wherein the FPGA is programmed during the inference in response to receiving a request to change the first precision configuration into the second precision configuration of the one of the stored bitstream file ([par. 0024; 0049, lines 1-5; 0050-0053; 0069, lines 3-5; 0070; Figure 7] Where FPGA receives and stores multiple bitstreams or configuration programs. The DCO 160 can load different configurations, such as compression, and cause the FPGA to implement those configurations through MES 152 that are already stored on the FGPA. The FPGA can switch from the default configuration to another by DCO 160. DCO 160 drives configuration of a deep learning program, bitstream file, and is requested to reconfigure the FPGA according to the deep learning program provided to it, such as a compression or encryption DNN.).

Claims 10-11 are rejected under 35 U.S.C. § 103 as being obvious over Nurvitadhi in view of Ooi and further in view of Amir et al. (US 20190266481 A1, hereinafter “Amir”).

Regarding claim 10, the rejection of claim 1 is incorporated and Nurvitadhi fails to explicitly disclose but Amir discloses wherein the DNN is a convolutional neural network (CNN), wherein the CNN comprises multiple layers, wherein the inference involves a set of layer operations at each layer of the CNN, and wherein the subset of parameters are parameters used in the set of layer operations of a predefined layer of the CNN (Amir et al. [par. 0046-0047; 0050; 0056; 0090, lines 21-28] Where the FPGA implements a 15 layer convolutional network, a CNN.)
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Nurvitadhi, Ooi, and Amir to have the deep neural network inferred by the FPGA be a convolutional neural network (CNN). The suggestion and/or motivation for doing so is to benefit from convolutional neural network performance when applied to visual imagery, as convolutional neural network are known for their application in image classification. Nurvitadhi et al. also suggests that the deep learning program inferred by the FGPA may be applied to images.

Regarding claim 11, the rejection of claims 1 and 10 are incorporated and Nurvitadhi further discloses wherein each set of the set of layer operations is performed by a respective dynamically reconfigurable region of the FPGA and wherein the programming of the FPGA comprises programming one region of the regions. (Nurvitadhi et al. [par. 0021; 0024; 0029, lines 7-19; 0030, lines 6-16] Where the FPGA 40 is divided into sectors and each sector 48 contains FPGA fabric 50 which is programmable by receiving configuration data, bitstream file, into its respective configuration memory.).

Claim 12 is rejected under 35 U.S.C. § 103 as being obvious over Nurvitadhi in view of Ooi and further in view of Abel et al. (US 20180054359 A1, hereinafter “Abel”).

Regarding claim 12, the rejection of claim 1 is incorporated and Nurvitadhi further discloses partitioning the dynamic region into sub-regions, wherein each sub-region is configured to perform computations using a respective subset of parameters of the set of parameters; and wherein the programming of the FPGA includes programming a sub-region that corresponds to the subset of parameters (Nurvitadhi et al. [par. 0021; 0024; 0029, lines 7-19; 0030, lines 6-16; 0062, lines 1-2; 0066-0067; Figure 3; Figure 8] Where the FPGA 40 is divided into sectors and each sector 48 contains FPGA fabric 50 which is programmable by receiving configuration data, bitstream file, into its respective configuration memory. Since each sector 48 can receive different configurations, groups of like configurations for sectors 48 on FPGA 40 represents a sub-system or a sub-region. Figure 8 depicts FPGA with sub-region programmed for different functions by the DCO in the DLP control unit. Where each sub-system performs computations according to their function on a set of parameters defined by the deep learning application, bitstream, loaded to each sub-region. These parameters being a subset of the parameters provided to the entire FPGA 40 including all the sub-regions.).
Nurvitadhi fails to explicitly disclose but Abel discloses partitioning the FPGA into a static and dynamic region (Abel et al. [Abstract; par. 0059-0060]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art having the teachings of Nurvitadhi et al. and Abel et al. to partition the FPGA into a static region and a dynamic region. The suggestion and/or motivation for doing so is to enable the FPGA to boot up from a static bitstream stored in the FPGA.

Claim 13 is rejected under 35 U.S.C. § 103 as being obvious over Nurvitadhi in view of Ooi and Abel and further in view of Amir.

Regarding claim 13, the rejection of claims 1 and 12 are incorporated and Nurvitadhi fails to explicitly disclose but Amir discloses partitioning is performed by a graph partitioning algorithm (Amir et al. [par. 0044; 0057])
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Nurvitadhi, Ooi, Abel et al., and Amir et al. to partition the FPGA using a graph partitioning algorithm. The suggestion and/or motivation for doing so is to benefit from the increased efficiency of sub-graph computation as suggested by Amir et al.

Response to Arguments

Applicant’s arguments and amendments, filed on 8/12/2022, with respect to the 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered and are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1 and 14.  Nurvitadhi and Ooi are now being used to render claims 1 and 14 obvious over 35 USC § 103.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127